Citation Nr: 1039930	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-31 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a cardiac disorder to 
include paroxysmal supraventricular tachycardia (claimed as 
paroxysmal atrial tachycardia).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from November 1969 to 
November 1999, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  The Veteran testified at a hearing before a 
Veterans Law Judge (since retired) in May 2008.  In June 2010, 
the Veteran testified before the undersigned Veterans Law Judge 
sitting at the RO.  A copy of the hearing transcripts are 
associated with the claims folder and have been reviewed.

In a December 2008 decision, the Board reopened the Veteran's 
claim of service connection for paroxysmal supraventricular 
tachycardia on the basis that new and material evidence had been 
presented, and remanded the underlying claim for further 
development.  In April 2010, the Board remanded this matter for 
additional development.  With respect to the claim decided 
herein, the Board finds substantial compliance with the December 
2008 and April 2010 remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).  

In addition, the record indicates the Veteran has had various 
assessments related to a cardiac disorder.  In Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the United States Court of 
Appeals for Veterans Claims (Court) noted that the Board should 
consider alternative current conditions within the scope of the 
filed claim.  The Board has reviewed the case at hand and finds 
that Clemons is applicable in the instant case.  As indicated 
under Clemons, other diagnosis should be considered as part of 
the underlying claim.  Here, the RO has adjudicated the Veteran's 
claim broadly enough to incorporate diagnoses other than 
paroxysmal supraventricular tachycardia.  The RO arranged for the 
Veteran to be examined to determine if he had any heart disease 
to include paroxysmal supraventricular tachycardia.  Thus, the 
issue has been recharacterized to better comport with the 
evidence of record and contentions.  See Clemons, 23 Vet. App. 1.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C. 1116, the Department of Veterans Affairs (VA) will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  While the record shows that the Veteran received the 
Vietnam Service Medal, it is not shown that he has a confirmed 
diagnosis of ischemic heart disease.  Accordingly, there is no 
need for the Board to stay action on this matter in accordance 
with the Secretary's stay.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran has a cardiac disorder, to include paroxysmal 
supraventricular tachycardia, that had its clinical onset in 
service or is otherwise related to active duty.  




CONCLUSION OF LAW

A cardiac disorder, to include paroxysmal supraventricular 
tachycardia was not incurred or aggravated during active service, 
and a cardiovascular disease may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

In correspondence dated March 2004, March 2006, and January 2009 
the Veteran was provided with the information and evidence 
necessary to substantiate his claim.  Specifically, the RO 
notified the Veteran of the information and evidence that VA 
would seek to provide and the information and evidence that he 
was expected to provide.  The RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2009).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his claim, 
particularly medical records, if he gave VA enough information 
about such records so that VA could request them from the person 
or agency that had them.  In correspondence dated in March 2006 
and January 2009 the RO specifically notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records, including the Veteran's 
reports of medical examination and medical history.  Pursuant to 
the Board remand of this matter, the Veteran had a VA medical 
examination.  The Board remand in December 2008 directed that the 
Veteran should be scheduled for a VA cardiovascular examination, 
performed by a cardiologist to determine if he has a heart 
disease to include paroxysmal supraventricular tachycardia.  VA 
examination was conducted in December 2009 by a VA physician, 
with no indication in the record that he is a cardiologist.  
However, the Board finds substantial compliance with the remand 
directive as VA physician reviewed the claims folder, including 
service treatment records, private treatment records and 
administration records.  In addition, VA examiner interviewed the 
Veteran to obtain his medical history, conducted a physical 
examination and provided a medical opinion and a rationale for 
the opinion given with regard to the Veteran's paroxysmal 
supraventricular tachycardia disorder as it relates to his prior 
military service.  Thus, the Board is satisfied that the December 
2009 VA examination substantially complies with its December 2008 
remand directive.  See Stegall, 11 Vet. App. 268; see also 
Dyment, 13 Vet. App. at 146-47.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating his 
claims.  38 U.S.C.A. § 5103A(a)(2). 

II.  Service Connection Claims

At the outset, it is noted that the Board has reviewed all of the 
evidence in the Veteran's claims folder.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For certain 
chronic diseases, such as certain heart diseases, a presumption 
of service connection arises if the disease is manifested to a 
degree of 10 percent within a year following discharge from 
service.  38 C.F.R. § 3.307, 3.309.  Establishing service 
connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  A service connection claim must be accompanied 
by evidence which establishes that the claimant currently has the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "[Veteran] need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

With these considerations, the Board has reviewed the evidence of 
record including service treatment records that reveal the 
Veteran had numerous complaints of chest pain and treatment for 
same in service.  In April 1990 the Veteran complained of sharp 
shooting pains at the left breast area with deep inspiration, 
which were fleeting and lasted two to three seconds.  The episode 
would occur several times per minute then abate completely after 
several minutes.  The assessment revealed no evidence of cardiac 
disease.  Electrocardiogram (ECG/EKG) conducted in September 1990 
showed a normal chest despite the Veteran's complaints that he 
was awakened from his sleep every time he turned over or moved 
his left arm and shoulder.  He complained of pain in the lower 
left chest.  The impression was chest pain, etiology 
undetermined.  In a graded exercise summary report dated in 
October 1990 the Veteran had maximum heart rate with minimal 
shortness of breath, no ischemic EKG changes were noted.  In 
September 1994 the Veteran had a one day stay in a private 
hospital due to chest pain of fifteen minutes duration.  It was 
noted that the Veteran had just eaten a large breakfast and 
developed chest pain which radiated into his back, down his left 
arm and was associated with diaphoresis and weakness.  He was 
given morphine and nitroglycerin.  The impression was chest pain, 
rule out myocardial infarction and possible esophagitis with 
spasm.  Subsequent radiographic examination of the chest revealed 
no cardiac, mediastinal, pulmonary or pleural abnormality.  
Immediately following discharge from the private hospital the 
Veteran was admitted for three days at the Army Community 
Hospital where he was diagnosed with atypical chest pain and no 
evidence of myocardial ischemia.  

In October 1997 the Veteran received emergency care treatment and 
was assessed with having unstable angina.  In an October 1997 
ambulance transportation sheet summary it was noted that the 
Veteran was treated with nitroglycerin.  A record of inpatient 
treatment and the discharge summary dated in October 1997 reveals 
a diagnosis of atypical chest pain, probable of gastrointestinal 
(GI) origin, cardiac etiology unlikely.  In addition, in October 
1997 the Veteran had an abnormal ECG.  Specifically, left atrial 
enlargement was shown along with nonspecific sinus tachycardia 
abnormality.  During follow-up to the October 1997 hospital 
admission, it was noted that the Veteran was sent for a stress 
test, which showed that there was an irreversible defect in the 
inferior aspect of the heart.  The assessment was rule out 
coronary artery disease (CAD), abnormal stress test, which may be 
residual scar from old myocardial infarction (MI) verses 
diaphragmatic attenuation.  As a result of his chest pain the 
Veteran received a physical profile for a period of one month.

In a December 1997 graded exercise summary report, the impression 
was chest pain with exertion that resolved in recovery, no 
dysrhythmias or ischemic ECG changes, moderate exercise 
tolerance.  A March 1998 follow-up shows an assessment of rule 
out CAD given normal ECG and stress test completed at Army 
Medical Center.  It was noted that there was no further work-up 
that needed to be accomplished; "[the Veteran] has no 
contraindications for dental care.  "Continue [aspirin] ASA for 
preventive measure."  In July 1998 the Veteran received a 
temporary profile for atypical chest pain evaluation.  In an 
October 1998 medical follow-up it was noted that the cause of the 
Veteran's longstanding atypical chest pain had not been 
alleviated despite extensive work-up and medication trials.  In 
another medical follow-up in October 1998 it was noted that the 
Veteran was seen with complaints of chest discomfort.  The 
Veteran's cardiac and gastrointestinal histories were noted.  The 
assessment was chronic chest pain of unknown etiology.  The 
physician noted that he had discussed the importance of daily 
"N2 blockers" [nitrogen] given the Veteran's history of mild 
esophagitis.  "I doubt esoph. spasm etiology for pain, however. 
[Questionable] anxiety component.  No hard evidence for overt C-P 
or GI pathology."

Post-service in April 2000 the Veteran was seen for a follow-up 
regarding sleep apnea.  Subsequent to obtaining a history from 
the Veteran an assessment was made which included atypical chest 
pain.  In May 2000 the Veteran underwent left heart 
catheterization and coronary angiography due to episodes of chest 
discomfort.  Findings were essentially normal with mitral 
regurgitation only with premature ventricular contractions.  Also 
the circumflex coronary artery showed plaque in the system but no 
hemodynamically significant lesions and the right coronary artery 
revealed minimal plaque with no hemodynamically significant 
lesions present.

In May 2002 the Veteran was seen at VA outpatient clinic to 
establish with a new primary care physician.  The Veteran 
reported a history of chest pain for four years and that he had 
an EKG and a heart catheterization in 2000 with normal results.  
He also reported an episode with chest pain one week prior that 
lasted a few minutes.  He stated that he will get chest pain with 
rest and with activity.  While the Veteran responded that he had 
not had a heart attack, it was noted that there were "shadows on 
Echo" which was inconclusive after other tests.  It was noted 
that the Veteran was treated with simvastatin, Vioxx and an 
aspirin tablet.  The assessment was normal coronary arteriography 
in 2000.

In November 2003 the Veteran reported having chest pain that 
"floats in and out[.]"  The impression at that time was no 
scintigraphic evidence of ischemia or prior infarction and left 
ventricular ejection fraction equals 56 percent.  Private 
treatment records in December 2003 reveal the Veteran experienced 
recurrent episodes of palpations, characterized by abrupt onset 
of rapid heart action associated with substernal chest pain and 
pressure, light-headedness, near syncope and diaphoresis, 
described as recurrent highly symptomatic paroxysmal 
supraventricular tachycardia ("PSVT").  The impression was 
recurrent supraventricular tachycardia ("SVT"), "most likely 
AV [atrioventricular] nodal reentrant tachycardia."  The Veteran 
underwent an electrophysiologic study including left atrial 
recordings via the coronary sinus, mapping and radiofrequency 
catheter ablation of anterograde slow AV nodal pathway and repeat 
electrophysiologic study during isoproterenol infusion.  

A January 2004 private clinical note of the Alaska Heart 
Institute (AHI), reveals the Veteran was concerned about his 
"racing heart."  The Veteran also complained of anxiety related 
to this, but denied any other symptoms.  A medical report  of AHI 
dated in February 2004 reveals the Veteran was prescribed an 
event monitor and was being seen at a follow-up visit.  The 
physician rendered an impression of chest pain, atypical for 
coronary artery disease, palpitations and racing heart.  It was 
also noted that the Veteran had nuclear study done two months ago 
which showed no ischemia.  The physician commented that he 
doubted that the Veteran's chest pain is related to coronary 
artery disease.  He further noted that at this point there is no 
evidence of recurrence of the arrhythmia.  

In March 2004 the Veteran was seen by a private physician for 
chest discomfort and pre-cardiac catheterization.  Following a 
review of some of the Veteran's private medical records, 
obtaining a medical history from the Veteran, and conducting a 
physical examination, the physician rendered an impression of 
angina type chest discomfort with an abnormal nuclear stress, 
hypercholesterolemia and status post ablation for PSVT.  Cardiac 
catheterization performed in March 2004 showed normal left 
ventricular systolic function with ejection fraction of 55 to 60 
percent, normal epicardial coronary arteries, elevated left 
ventricular end diastolic pressure, and mild mitral regurgitation 
representing overall normal results.  The examining physician 
stated that based on the current study, the Veteran's previous 
nuclear stress test which was notable for an inferior ischemic 
perfusion defect and a small fixed defect of the anterior septum 
towards the apex, was a false positive result.  According to the 
examiner, other etiologies for the Veteran's symptoms should be 
investigated, such as gastrointestinal (GI) cause.  

VAMC outpatient treatment records show that in February 2006, the 
Veteran was treated in the emergency room for complaints of chest 
pain.  At that time, an EKG found no tachycardia and was reported 
to be normal.  Private treatment records dated in 2007 show 
Nitroglycerin prescribed for chest pain.  Examination by his 
private physician, Dr. DS, revealed a history of paroxysmal 
supraventricular tachycardia.  Following physical examination Dr. 
DS commented that he believed the Veteran is doing quite well 
from the standpoint of his heart.  He noted that in the absence 
of return of paroxysmal supraventricular tachycardia or other 
heart disease the Veteran will follow-up "with the Base" and 
return to him on an as needed basis.

At Board hearings in May 2008 and June 2010, the Veteran 
testified that during service, he developed a rapid heart rate.  
He stated that he sought medical treatment for his rapid 
heartbeat on numerous occasions, and that he was often given 
heart medication, such as nitroglycerin.  The Veteran indicated 
that at present, he still took nitroglycerin, approximately two 
to three times a year.  Hearing Transcript I, (Tr.) pp. 3-5.  He 
noted that he did not have coronary heart disease; rather, he 
stated that he had "leaky valves."  Tr., p. 7.

In February 2009 the Veteran was treated by Dr. DS for complaints 
of having dizzy spells a couple times a week, which occurs with 
exercise.  No chest, arm or neck discomfort was reported.  The 
physician's assessment was dizziness of uncertain etiology, which 
seems to be exercise induced.  He further noted that the Veteran 
had prior extensive cardiac evaluation, has had a PSVT, and had a 
normal catherization nine years ago with no evidence of coronary 
disease, "PFO in 2006 on an echo,  and a Holter in 2006 showed 
multiform ventricular ectopy."  

In December 2009 the Veteran underwent a VA compensation 
examination.  The examiner noted review of the claims folder and 
medical records.  A medical history was obtained from the Veteran 
and the Veteran was examined.  The Veteran reported he had 
treatment for non-cardiac chest pain in service in 1994 to 1998.  
He stated that he did not have a history of myocardial 
infarction, rheumatic fever, hypertensive heart disease, 
congestive heart failure or other heart disease.  He did however 
report a positive history for hypertension, heart rhythm 
disturbance, valvular heart disease including prosthetic valve, 
angina, dizziness, fatigue, and dyspnea.  The Veteran also 
reported dyspnea at rest and that he takes continuous medication 
for control of hypertension and no continuous medication is 
required for heart disease.  Following examination of the 
Veteran, the examiner diagnosed status post radio ablation in 
December 2003 for AV nodal reentry tachycardia and non cardiac 
chest pain, GERD.  The examiner opined that any heart disease 
that the Veteran presently has is not caused by or a result of 
any incident recorded in the service.  The rationale given for 
the opinion is that the chest pain, non cardiac diagnosis, has 
been related to the esophagitis noted on the 1998 upper endoscopy 
that the Veteran had.  He has had a long history of GERD, for 
which he has taken medication for years.  

The examiner further commented that reflux of acid into the lower 
esophageous can cause non cardiac chest pain.  The invasive heart 
testing done, catherization, and non invasive tests were normal 
in the service.  The fast heart rate treated with ablation in 
December 2003, can occur in otherwise health patients.  Reentrant 
tachycardia which he had, are most commonly triggered by a atrial 
premature beat.  The most recent cardiology notes by Dr. DS have 
no current cardiac diagnoses except the past ablation treatment 
and tachycardia.  The Veteran is on no medication for the heart 
except "as needed" nitroglycerin, which can also effect the 
smooth muscles of the lower esophageous.  The emergency room 
visits for chest pains have not been heart related.  

In this case, the Board finds that service connection for the a 
cardiac disorder to include paroxysmal atrial tachycardia is not 
warranted.  The Veteran contends that he has a heart disorder, 
specifically paroxysmal atrial tachycardia that was diagnosed 
while on active duty.  He asserts that he experienced the fast 
heart rate on numerous occasions throughout the 1990's and was 
treated for the same after service.  He also testified that he 
has mitral regurgitation or "leaky valves."  See Tr., p. 7.  
The evidence of record does not show a current diagnosis of a 
chronic cardiovascular disease.  The current diagnoses by VA 
examiner in December 2009 do not include a chronic cardiac 
disorder.  VA examiner diagnosed the Veteran with status post 
radio ablation in December 2003 for AV nodal entry tachycardia 
and non cardiac chest pain, GERD.  It is clear from the report 
that the examiner did not find evidence of current cardiovascular 
disease.  

In his rationale VA examiner commented that the chest pain, non 
cardiac diagnosis has been related to the esophagitis noted on 
the 1998 upper endoscopy.  In addition, the September 1994 
medical impression of possible esophagitis with spasm refers to a 
possible etiology for the Veteran's chest pain.  Also, in October 
1997 a diagnosis of atypical chest pain, probable of GI origin 
was rendered.  However, in December 1997 an in-service physician 
noted there was doubt whether esophageal spasm was the etiology 
for the Veteran's chest pain.  Notwithstanding, the December 1997 
physician's comment, he did not render an opinion that linked the 
Veteran's chest pain to a heart disorder.  

The Board assigns high probative value to the opinion of the 
December 2009 VA examiner because he conducted a thorough review 
of the claims folder, interviewed the Veteran to obtain a medical 
history, conducted a detailed physical examination, and provided 
a rationale for his opinion.  In addition, there is no indication 
that the examiner was not aware of the Veteran's past medical 
history or that any relevant fact was misstated.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion 
must describe the disability in sufficient detail so the Board 
can make a fully informed evaluation of the disability).  The 
Board notes that when assessing the probative value of a medical 
opinion, the access to claims folder and the thoroughness and 
detail of the opinion must be considered.  The opinion is 
considered probative if it is definitive and supported by 
detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review of 
the claims folder cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most of 
the probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims folder was 
reviewed, that contributes probative value to a medical opinion."  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

It is acknowledged that the Veteran is competent to report 
observable symptoms such as chest pain and discomfort.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  A lay witness is competent to 
testify as to the occurrence of an in-service injury or incident 
where such issue is factual in nature.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In some cases, lay evidence will also 
be competent and credible on the issues of diagnosis and 
etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence 
may be competent and sufficient to establish a diagnosis where 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377; see also Davidson v, 581 F.3d 1313.  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr, 21 Vet. App. at 307 (2007).  Additionally, where 
symptoms are capable of lay observation, a lay witness is 
competent to testify to a lack of symptoms prior to service, 
continuity of symptoms after in-service injury or disease, and 
receipt of medical treatment for such symptoms.  See Layno, 6 
Vet. App. at 469-71.

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Veteran testified at his Board 
hearing and the evidence confirms that he was given nitroglycerin 
during service and it has been prescribed since service to be 
taken on an as needed basis.  The evidence shows that the Veteran 
was given nitroglycerin in September 1994.  The Board notes that 
even though the Veteran was prescribed nitroglycerin at that 
time, however, testing at that time did not confirm the presence 
of chronic cardiac disease; and, the Veteran's development of 
chest pain at that time was subsequent to him eating a large 
breakfast.  In addition, the record shows that nitroglycerin was 
administered to the Veteran in October 1997.  At that time he had 
a provisional assessment of unstable angina.  The subsequent 
October 1997 discharge summary report pertinent to the assessment 
of unstable angina revealed a diagnosis of atypical chest pain, 
probably of GI origin and cardiac etiology unlikely.  
Furthermore, although treatment reports in October 1997 revealed 
an irreversible defect in the inferior aspect of the heart, no 
heart disease was diagnosed.  In addition, by October 1998, 
service medical professionals had still not made a medical 
determination with regard to the Veteran's atypical chest pain.  
However, an in-service physician in October 1998 noted that "N2 
blockers" were given for the Veteran's history of mild 
esophagitis.  While this physician doubted that the Veteran's 
chest pain was due to any esophageal problems, he did not relate 
the Veteran's chest pain to heart disease.

Additionally, although the Veteran sought treatment for chest 
pain in 2000, within one year of his discharge from service, 
findings from a May 2000 heart catheterization and coronary 
angiography reveal essentially normal results.  There was no 
assessment or diagnosis of heart disease rendered at that time.  
In December 2003, the Veteran received a medical impression of 
SVT.  In February 2004 an impression of chest pain, atypical for 
coronary artery disease, palpitations and racing heart was 
rendered and the physician commented that he doubted that the 
Veteran's chest pain was related to coronary artery disease.  He 
also pointed out that there was no evidence of recurrence of the 
arrhythmia.

The Board recognizes the Veteran's sincere belief that his heart 
disorder has developed as a result of his active service.  
However, as shown by the clinical evidence of record, determining 
whether symptomatology is indicative of a chronic cardiac disease 
process and determining the presence and etiology of 
cardiovascular disease is not a readily observable matter.  It is 
difficult to diagnose even by trained professionals after 
extensive testing.  The Veteran is not shown to be a medical 
expert and his opinion regarding the inservice symptoms being due 
to cardiovascular disease is not competent evidence.  In the 
absence of competent evidence that the Veteran has a 
cardiovascular disease related to his active duty, his claim must 
be denied.

Here, the competent evidence weighs against a finding that a 
cardiac disorder to include paroxysmal supraventricular 
tachycardia was incurred in or aggravated during the Veteran's 
active duty service.  As a clear preponderance of the evidence is 
against the Veteran's claim for service connection the claim must 
be denied.  The benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); See Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a cardiac disorder to include paroxysmal 
supraventricular tachycardia is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


